In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 14-1029V
                                    Filed: January 15, 2016

*************************                                  UNPUBLISHED
SANDRA and REUBEN CALIXTO,                  *
Parents of D.C., a minor,                   *
                                            *              Special Master Hamilton-Fieldman
                      Petitioners,          *
                                            *
v.                                          *              Attorneys’ Fees and Costs;
                                            *              Reasonable Amount Requested to
SECRETARY OF HEALTH                         *              which Respondent Does Not Object.
AND HUMAN SERVICES,                         *
                                            *
                      Respondent.           *
*************************
Edward Kraus, Law Offices of Chicago Kent, Chicago, IL, for Petitioners.
Adriana Teitel, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION 1

       On October 23, 2014, Sandra and Reuben Calixto (“Petitioners”) filed a petition for
compensation on behalf of their son, D.C., under the National Childhood Vaccine Injury Act of
1986, 42 U.S.C. §§ 300aa-1 et seq. (2006) (“Vaccine Act”). Petitioners alleged that the
administration of a Hepatitis B (“Hep B”) vaccine on April 5, 2012 caused D. C. to suffer from
pancytopenia and severe transfusion-dependent aplastic anemia. On December 4, 2015, the
undersigned issued a decision dismissing the petition.

       On January 14, 2016, the parties filed a Stipulation of Facts Concerning Attorneys’ Fees
and Costs. Pursuant to their Stipulation, the parties have agreed to an award of $23,350.00 in
attorneys’ fees and costs. In accordance with General Order Number 9, Petitioners’ counsel
represents that Petitioners have not incurred any out-of-pocket litigation costs in pursuit of their
claim.
1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 and note (2006)). In accordance with
Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision,
such material will be deleted from public access.
       The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate. Accordingly, the undersigned hereby awards the amount of $23,350.00, in the
form of a check made payable jointly to Petitioners and Petitioners’ counsel, Edward
Kraus.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 2

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.




                                                2